Order directing defendant Bowne-Morton Stores, Inc., to serve a bill of particulars modified by requiring said defendant to give the particulars asked for, or, if it is not in possession of such particulars, to state, in lieu thereof, that it is not in possession of them at the present time, and that it intends to rely upon the testimony of plaintiff’s witnesses. As so modified, the order is affirmed, without costs. Particulars or statement in lieu thereof to be given within, ten days from entry of the order herein. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.